Case 2:20-cv-00012-JRS-M peer 3-1, File OSD Page 1 of 2 PagelD #: 57
=ylabr A Vey _—

To: ame CMU Oak 1c \ com
From Mera S« GathesSeld CRey. Ms (Reg, No. Anisa-4 Ao)
Dade! Sehurdey Decanber Wish) 204 _
Suaiee Ri Sep” Aw ovillene RO ast spdiatis a) For i i ugar M4 \ihgadtton
Sol \yretions Unit Teun )

Tt L hope As Oe well, | - .

onsy SiO eo ahytess Phe

Theses vee mute pais " ony Federl Rureou

elena aad ahi surveil CACe bs con!
Pri r cy Deeb ye 018 in tey 2 tao i, ween pA) rote

aie Nocmar

a Gost N alge Heskod ne 43200 WK 1A: SY ire wa

CMY - uate sakinds) ag ares 3 a VAN eee ie Nad oO orate ve .

. hearing Peer COILS) ot Ward. por egs wee wien y “apshotiv Sakon

we Mamisem conding \ eduorbor Haar 9 tl eieorer tem ce ee
ycode Sealey os Mwdkwere ore a reed vee ae von

mae mal nas ‘> \wmcte Gates cs ohh Grae ae oss oy

Wea Decurnen 22h aadye(h OE sVR0
\ ont C,0:S, Peevey esRicalla nded “ Reeds orth
os 8 nck Cakesball

Yorn ek Vie

why he Sa nat be St representative Tor
wea, der the ass oe Wwe Un

Sheles
bs, co wet
apeakees WA & 3 Manan creme, ANCL IS pvt, on) esa
rd HOpsis 3 poring Sc The Honadled S Ort Cad By We Southam mr

or Now Yin Ceotessais v Medel, AS-ey-ANB3G), The Wonarcdale US, Ordeeck

Be Dave deonbia Brown v/ FO, “Boreas PRAMS, AAS Cu 030%) ord We

Vaonardlate.| YS Dawe Cau Bclhe Sadthem Peed oe Lat Maa CGdieden Ve Lowman ake abe bi)
gunbv Ting od) wrenomers Dues cng bse tae vemkinsida by ersurecthe oveluaiity

Se QAM Van, plese dederl le MZ Ww wens te required procele.

 

Voy

Merkin S Salles )y PIESS
— Rge ho A

by: Hae

 
Case 2:20-cv-00012-JRS-MJD Document 3-1 Filed 01/07/20 Page 2 of 2 PagelD #: 58

Vs CMO Oa V \ ecu hbk Reap SPS

From’ sd Gobes * SIN (Ree Me AQGEA-A04)
Dede’ Se December d4s\; Hold |
Sdojed! Reesareion oF ence Cac apices Repo Wigabion

Salulestons Unde “Veo )

& =e seudeion Sve Ntlovina cv) velhideo Sunni
tee. ony ee u agdrefadeo Sunralonce
may Vere by Tormaly eg ues Vee. igen oss pein JPM Regvest
rer loss!

He petrerverto Or 50M GATES sees specks Setar er

“\ Lecomoer’ Apia, ot 4 FOL Vetre Wede CMO neer Cal 4AS He Peder
ea Guts) }
odrond Wan he EMRE 4 Cam ch & inoue \
we ot secre A YOLAy FEL Terre Veshe Qn) aon) a aeteFg

mens comperschims CS woles.cay Maddins Fhe a oe peed

a \
os Deeorlaer Ad\y YE 1 FOr’ verte Vegse MO} j omyon) chen ence sroing

A
Lhe dren costedy, on) Jruedet ov Nee wets pee 0) ote Lom cat A

TE Sree iy tating deed ude So to ensue Ve Grcldel iy a dis
QA Suve, Wan pose Wee Ugnens | in wend

“Vuk

A Bae be? yy gS Se.

_ one A os 4 —

 
